Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for allowance
The following is an examiner’s statement of reasons for allowance: Independent claims 1 and 24 present limitation as a whole that are allowable over the prior art, recites the uniquely distinct features for "detect that the recording system is located within a vehicle; and responsive to the recording system being located within the vehicle, instruct only the first camera to capture the first image” as well as all in combination with all limitations in the independent claims and the enabling portions of the specification; and Independent claims 76 and 80 present limitation as a whole that are allowable over the prior art, recites the uniquely distinct features for "detect that the first camera is obstructed; and responsive to detecting that the first camera is obstructed, instruct only the second camera to capture the second image” as well as all in combination with all limitations in the independent claims and the enabling portions of the specification.  The closest prior art of Baek et al. US 2016/0241784 discloses Referring to FIG. 22A, as the camera system 180a is initialized, after being powered on, the first camera module 210 and the second camera module 210a operate in the normal mode. The first camera module 210 outputs a first image to the first ISP 220a of the image processing device 202a. The second camera module 210a outputs a second image to the second ISP 230a of the image processing device 202a. The first ISP 220a performs first processing with respect to the first image output a performs second processing with respect to the second image output from the second camera module 210a. The first ISP 220a outputs the first-processed first image to the display 160 which then displays the first-processed first image. The second ISP 230a may be controlled to avoid outputting the second-processed second image to the display 160…..—see para. 0359, either singularly or in combination, fail to anticipate or render the above underlined limitation obvious. 

The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Claims 1-5, 9, 11-16, 18, 24, 29, 75-81 and 82 are allowed.

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL T TEKLE whose telephone number is (571)270-1117. The examiner can normally be reached Monday-Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL T TEKLE/Examiner, Art Unit 2481